Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 1 of 25




                         EXHIBIT A




                                                           Exhibit A, 001
       Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 2 of 25
                                        Leah R. Bruno                                                                 Dentons US LLP
                                        Partner                                                                233 South Wacker Drive
                                                                                                                            Suite 5900
                                        leah.bruno@dentons.com                                                 Chicago, IL 60606-6361
                                        D   +1 312-876-7456                                                               United States


                                                                                                                          dentons.com




January 21, 2021

VIA EMAIL AND FEDEX

Knobbe, Martens, Olson & Bear LLP
c/o William Zimmerman, Managing Partner
1717 Pennsylvania Avenue N.W.
Suite 900
Washington, DC 20006
bill.zimmerman@knobbe.com

Re:       Diamond Services Management Company LLC et al v. C&C Jewelry
          Manufacturing, Inc. et al., 19-cv-07675 (N.D. Illinois)
Dear Mr. Zimmerman:

         Enclosed please find a Subpoena to Produce Documents, Information or Objects
(“Subpoena”) in connection with the above-referenced civil action that is pending in the Northern
District of Illinois. The Subpoena relates to a Request for Certificate of Correction concerning
Patent No. 6,928,734 that was filed by your firm on or about April 23, 2019 by Julie E. Burke,
Ph.D. For your reference, the Request for Certificate of Correction is attached as Exhibit A.

       Please respond within the time period set forth in the Subpoena. If you have any
questions or concerns, please do not hesitate to contact me.


                                                                       Sincerely,

                                                                       Dentons US LLP,




                                                                       Leah R. Bruno


cc: Tony K. Lu




Rattagan Macchiavello Arocena ► Jiménez de Aréchaga, Viana & Brause ► Lee International ► Kensington Swan ► Bingham Greenebaum ►
Cohen & Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► Hamilton Harrison & Mathews ► Mardemootoo Balgobin ► HPRP ► Zain & Co. ►
Delany Law ► Dinner Martin ► For more information on the firms that have come together to form Dentons, go to dentons.com/legacyfirms


                                                                                                               Exhibit A, 002
                 Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 3 of 25
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________ District of
                                                                           of Illinois
                                                                               __________
    Diamond Services Management Company et al.
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 19-cv-07675
          C&C Jewelry Manufacturing, Inc. et al.                              )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
                           Knobbe, Martens, Olson & Bear LLP c/o William R. Zimmerman, Managing Partner
To:
                                 1717 Pennsylvania Avenue N.W. Suite 900, Washington, DC 20006
                                                       (Name of person to whom this subpoena is directed)

    " Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
           See attached Schedule A.


 Place: Dentons US LLP                                                                  Date and Time:
          1900 K. Street, NW, Washington, DC 20007
                                                                                                            02/05/2021 10:00 am

     " Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        01/21/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Leah R. Bruno
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Leah R. Bruno,
                                                                        , who issues or requests this subpoena, are:
Dentons US LLP, 233 S. Wacker Dr., #5900, Chicago, Illinois 60606, leah.bruno@dentons.com, 312-876-7456

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                                                                                                                               Exhibit A, 003
                 Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 4 of 25
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19-cv-07675

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

            " I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            " I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:




                                                                                                                               Exhibit A, 004
                  Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 5 of 25
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).




                                                                                                                                   Exhibit A, 005
      Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 6 of 25




                                           SCHEDULE A

        Pursuant to the subpoena for documents only, Knobbe, Martens, Olson & Bear LLP is

required to produce, by the date stated on the subpoena, the documents requested herein.

                                           INSTRUCTIONS

1. Unless otherwise agreed, all documents shall be provided in native format. Plaintiffs are

    willing to receive native format productions from You and to Bates number those documents

    on Your behalf to minimize any burden and expense associated with processing and labeling

    responsive documents.

2. The Relevant Time Period for each request below is January 1, 2018 through the present,

    unless otherwise noted.

                                           DEFINITIONS

1. The term “Action” shall mean the lawsuit, Diamond Services Management Company LLC et

    al. v. C&C Jewelry Manufacturing, Inc. et al., N.D. Illinois (19-cv-07675).

2. The terms “and,” “or,” and “and/or” shall be construed disjunctively or conjunctively as

    necessary to bring within the scope of the request all responses which otherwise might be

    construed to be outside its scope.

3. The term “Barnes & Thornburg LLP” shall mean the law firm Barnes & Thornburg LLP, and

    their partners, employees, counsel, affiliates, agents, representatives, accountants,

    contractors, consultants, experts, attorneys, and each person acting or purporting to act on

    their behalf or under their control.

4. The term “C&C” shall mean C&C Jewelry Mfg., Inc., any company name under which it is

    doing business or has done business in the past; and its predecessors, parents, subsidiaries,

    divisions, directors, officers, employees, agents, distributors, salespersons, sales




US_Active\116456582\V-1
                                                                                      Exhibit A, 006
      Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 7 of 25




    representatives, and attorneys, and each person acting or purporting to act on its behalf or

    under its control.

5. The term “CCFJM” shall mean C&C Fine Jewelry Mfg., Inc., any company name under

    which it is doing business or has done business in the past; and its predecessors, parents,

    subsidiaries, divisions, directors, officers, employees, agents, distributors, salespersons, sales

    representatives, and attorneys, and each person acting or purporting to act on its behalf or

    under its control.

6. The term “Connolly” shall mean Robert G. Connolly, his agents, representatives, attorneys,

    consultants, and each person acting or purporting to act on their behalf or under their control.

7. The term “date” shall mean the exact day, month, and year (to the degree ascertainable) or, if

    not ascertainable, the best approximation (including relationship to other events).

8. The terms “describe” and “state” shall mean to set forth fully and unambiguously every fact

    relevant to the subject of the request.

9. The term “document” shall mean writings, recordings and other communications, whether

    reduced to tangible or electronic form, including the originals and all non-identical copies,

    whether different from the original by reason of any notation made on such copies or

    otherwise (including without limitation, correspondence, memoranda, notes, executable and

    non-executable electronic files, including e-mail, compiled software, source code, bug

    tracking, screen shots, diaries, minutes, statistics, letters, telegrams, contracts, reports,

    studies, checks, statements, tags, labels, invoices, brochures, periodicals, receipts, returns,

    summaries, pamphlets, books, prospectuses, calendars, diaries, planners, interoffice and

    intra-office communications, offers, notations of any sort of conversations, working papers,

    applications, permits, surveys, indices, telephone calls, meetings, presentations, or printouts,




US_Active\116456582\V-1
                                                                                        Exhibit A, 007
      Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 8 of 25




    teletypes, fax, invoices, work sheets, and all drafts, alterations, modifications, changes and

    amendments of the foregoing), graphic or oral representations of any kind (including without

    limitation, photographs, charts, microfiche, microfilm, videotape, recordings, motion

    pictures, plans, drawings, surveys), and electronic or electro-mechanical records or

    representations of any kind (including without limitation, computer memory, hard drives,

    discs, tapes, cassettes and recordings).

10. The term “Request for Certificate of Correction” shall refer to the Request for Certificate of

    Correction for U.S. Patent No. 6,928,734, which was filed with the United States Patent and

    Trademark Office on or about April 25, 2019, and which was denied. A copy is attached

    hereto as Exhibit A for Your reference.

11. The terms “identify” and “describe” shall mean providing, among other things:

        (a)      with respect to a natural person, home and work addresses and telephone

    numbers, the name of the person’s present (or if unknown, the last known) place of

    employment, date of commencement and termination (if any) of employment, job title, and

    description of his or her duties and responsibilities;

        (b)      with respect to a corporation or other non-natural person, the full name, address,

    main telephone number, state of incorporation, and identity of all persons who have acted on

    behalf of such entity with respect to the subject matter of the request;

        (c)      with respect to a document, the type of document (e.g., letter, e-mail, fax,

    contract, calendar, invoice, report); the number of pages or size of electronic file; a

    description of the document’s contents; an identification of the person(s) who prepared the

    document, for whom the document was prepared, who signed the document, to whom the

    document was delivered, mailed, or otherwise received, and to whom a copy of the document




US_Active\116456582\V-1
                                                                                      Exhibit A, 008
      Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 9 of 25




    was sent or otherwise received; the date of writing, creation, or publication; identifying

    number(s), letter(s), or combination thereof, if any; the significance or meaning of such

    number(s), letter(s) or combination thereof; for electronic documents, the name of the

    software used to generate the document and the electronic file type; and the present location

    and identity of the custodian of that document. Documents to be identified shall include all

    documents in your possession, custody or control, documents you know or believe to have

    existed but are no longer existing, and other documents of which you have knowledge or

    information.

12. The term “License Agreement” shall mean the agreement, effective December 14, 2011,

    between Plaintiffs and C&C and Connolly, which is the subject of this Action.

13. The terms “person” and “persons” shall mean natural persons (including, without limitation,

    those employed by C&C, CCFJM, or Connolly), as well as all governmental entities,

    agencies, officers, departments, or affiliates of any other governmental entity, and any

    corporation, foundation, partnership, proprietorship, association, or other organization.

14. The terms “Plaintiffs” shall mean Diamond Management Services Company, LLC and

    Frederick Goldman, Inc., their predecessors, parents, subsidiaries, divisions, licensees,

    franchisees, assigns or other related business entities, as well as directors, officers,

    employees, agents, distributors, salespersons, sales representatives, and each person acting or

    purporting to act on its or their behalf or under its or their control.

15. The terms “relating to” and “referring to” shall be interpreted broadly so as to encompass the

    liberal scope of discovery set forth in Federal Rule of Civil Procedure 26(b).

16. The term “Scheef & Stone, LLP” shall mean the law firm Scheef & Stone, LLP, and their

    partners, employees, counsel, affiliates, agents, representatives, accountants, contractors,




US_Active\116456582\V-1
                                                                                       Exhibit A, 009
     Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 10 of 25




    consultants, experts, attorneys, and each person acting or purporting to act on their behalf or

    under their control.

17. The term “You”, “Your”, “Yours” shall mean Knobbe, Martens, Olson & Bear LLP, their

    employees, officers, affiliates, agents, representatives, accountants, contractors, consultants,

    experts, attorneys, and each person acting or purporting to act on their behalf or under their

    control.

18. The “‘734 Patent” shall mean United States Patent No. 6,928,734, and all products covered

    under the ‘734 Patent.




US_Active\116456582\V-1
                                                                                     Exhibit A, 010
     Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 11 of 25




                                    DOCUMENT REQUESTS

    1. Documents sufficient to identify the client or clients that retained You to file the Request

        for Certificate of Correction.

    2. All invoices or bills for services rendered relating to the Request for Certificate of

        Correction.

    3. All documents and communications relating to the ‘734 Patent, the Action, or the License

        Agreement.

    4. All documents and communications with Scheef & Stone, LLP, Barnes & Thornburg

        LLP, Connolly, C&C, or CCFJM relating to the Request for Certificate of Correction.




US_Active\116456582\V-1
                                                                                     Exhibit A, 011
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 12 of 25




                          EXHIBIT A




                                                           Exhibit A, 012
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 13 of 25




                                                           Exhibit A, 013
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 14 of 25




                                                           Exhibit A, 014
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 15 of 25




                                                           Exhibit A, 015
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 16 of 25




                                                           Exhibit A, 016
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 17 of 25




                                                           Exhibit A, 017
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 18 of 25




                                                           Exhibit A, 018
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 19 of 25




                                                           Exhibit A, 019
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 20 of 25




                                                           Exhibit A, 020
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 21 of 25




                                                           Exhibit A, 021
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 22 of 25




                                                           Exhibit A, 022
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 23 of 25




                                                           Exhibit A, 023
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 24 of 25




                                                           Exhibit A, 024
Case 1:21-mc-00036-TJK-ZMF Document 1-2 Filed 03/26/21 Page 25 of 25




                                                           Exhibit A, 025
